197 F.3d 917 (8th Cir. 1999)
GREGORY D. GRAVES, APPELLANT,v.LARRY MAY, WARDEN, NORTH CENTRAL UNIT, ARKANSAS DEPARTMENT OF CORRECTION; JEFF DEAN, LIEUTENANT, NORTH CENTRAL UNIT, ARKANSAS DEPARTMENT OF CORRECTION; LINDY GREENE, SGT., PORT/SECURITY, NORTH CENTRAL UNIT; JOHN BELKEN, ASSISTANT WARDEN, NORTH CENTRAL UNIT, ARKANSAS DEPARTMENT CORRECTION; JAMES ARNOLD, SGT., FIELD/SQUAD RIDER, NORTH CENTRAL UNIT, ARKANSAS DEPARTMENT OF CORRECTION, APPELLEES.
No. 99-2592
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Submitted: November 3, 1999Filed: December 03, 1999

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, Richard S. Arnold, and Hansen, Circuit Judges.
PER CURIAM.


1
Gregory Graves, an Arkansas inmate, appeals from the district court's1 grant of summary judgment in favor of defendants in his 42 U.S.C. § 1983 case. Having carefully reviewed the record and the parties' briefs, we conclude that the district court properly granted summary judgment, as Graves did not produce evidence that defendants knowingly compelled him to perform physical labor that was beyond his strength, dangerous, or unduly painful. See Choate v. Lockhart, 7 F.3d 1370, 1374 (8th Cir. 1993).


2
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.



NOTE:


1
  The Honorable Henry L. Jones, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final Disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).